Citation Nr: 1031778	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1978 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO which, in 
part, denied service connection for a bilateral foot disability.  
In May 2009 the Board remanded the issue on appeal for further 
development.  The development has since been completed and the 
issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  A bilateral foot disability is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
January and May 2005 letters fully satisfied the duty to notify 
provisions prior to the adjudication of the Veteran's claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds no indication in the record 
that any additional evidence relevant to the issue on appeal 
exists and further efforts to obtain records would be futile.  

With regard to the Veteran's claim, a VA medical opinion was 
obtained in July 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As will be discussed further below, the 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on a full reading of the Veteran's claims 
file and the statements of the appellant.  The report also 
provided a complete rationale for the opinions and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board notes that a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. West, 
203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

In this case, the Veteran contends that he had recurring problems 
with his feet in service, manifested by pain and bleeding from 
wearing military issued boots, and believes that his current foot 
problems are related to service.  The Veteran also reported that 
all of his medical treatment for his foot problems has been by 
VA.

Although the Veteran did not enter active military service until 
January 1978, a pre-enlistment examination in September 1976 
showed a bilateral foot abnormality described as "PP"; the 
Veteran was given an "L2" profile.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service)).  The service 
treatment records showed that the Veteran was seen in September 
1978 with a complaint of recurrent left foot pain that was not 
increased with running or marching.  The Veteran denied injury to 
the foot at the time.  An examination at that time revealed some 
mild tenderness along the instep without swelling, deformity or 
limitation of motion.  The examiner noted that the Veteran did 
not have pes planus, but that he did have a low arch.  The 
assessment was foot pain of unknown etiology. The Veteran was 
advised to soak his feet, use good footwear, and return if his 
pain persisted.

The service treatment records showed that the Veteran was seen 
for a foot problem one other time during service for a sore right 
heel in October 1979.  The Veteran reported that soreness for 
three days and said that he had played racquetball the previous 
weekend but that he did not suffer any specific trauma to his 
foot.  On examination, there was some tenderness with pressure on 
the right heel but no evidence of a bruise, and an x-ray study 
was negative.  The assessment was probable acute plantar strain.  
The Veteran was placed on light duty for three days and told to 
reduce his activities and apply heat, and to return as needed.  
At the time of his service discharge examination in December 
1980, the Veteran reported a history of foot trouble, however, no 
pertinent abnormalities were noted on examination.

VA treatment records showed that the Veteran was seen for right 
foot pain of two days duration in August 2003.  At that time, the 
Veteran denied any specific trauma to his feet, but said that he 
had walked quite a bit the previous two days passing out flyers 
door-to-door.  The initial findings included bunions, calluses on 
the great toe and flat foot; the assessment was hallux valgus.  A 
podiatry note in August 2004, showed additional findings of 
heloma dura on the right 2nd proximal interphalangeal (PIP) joint 
and the left 3rd distal interphalangeal (DIP) joint and 
contracted digits 1-5, bilaterally.  Subsequent VA medical 
records showed that the Veteran underwent roux bunionectomy and 
second digit (PIPJ) arthroplasty on the right foot in March 2005.  
A VA x-ray study in August 2003 revealed mild hallux valgus 
deformity with mild degenerative changes in the first 
metatarsophalangeal joint (MTP) of the right foot without any 
additional bony abnormality.  A VA pre-operative x-ray study in 
February 2005 showed hallux valgus, bilaterally, more pronounced 
on the right, with pes planus, bilaterally on weight bearing; 
more pronounced on the right.  A status post splenectomy VA x-ray 
report in July 2005 showed two surgical pins at the osteotomy 
site in the distal first metatarsal of the right foot.

In July 2009, the Veteran was afforded a VA examination. The 
examiner noted the Veteran's history of inservice treatment for 
the feet.  The Veteran reported that he was given corrective 
shoes in 2005 after his foot surgery.  The examiner noted a well-
healed surgical scar on the right great and second toes.  He 
noted tenderness without edema, weakness, or instability.  An 
examination of the left foot showed slight hallux valgus 
deformity of the first metatarsophalangeal joint with some 
tenderness, but no swelling, edema, or weakness.  The diagnosis 
was bilateral hallux valgus postoperative bunionectomy on the 
right foot.  The examiner opined, based on a review of preservice 
and enlistment examination reports, that the Veteran did not have 
a pre-existing foot disability at the time of service entrance.  
Additionally, he stated that it would be pure speculation to 
relate the Veteran's current foot problems (bunions and 
bunionectomy) to treatment of the feet during service.  He noted 
that there were two documentations of being treated for foot 
problems in service- one indicated unknown left foot pain and the 
other showed right heel pain diagnosed as a plantar strain.  
Thus, the examiner stated that he could only speculate with 
regard to a medical nexus.

Although the July 2009 VA examiner was unable to provide a 
medical opinion regarding direct service connection, the Board 
finds the examination adequate.  When VA undertakes to provide a 
VA examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. at 312.  In this regard, the examiner provided a medical 
opinion as to whether the bilateral foot disability pre-existed 
service and provided supporting rationale.  With regard to direct 
service connection, the VA examiner stated that he could only 
speculate regarding a nexus to service and explained why it would 
be speculative to respond.  Additionally, the Board finds the VA 
examiner's opinion sufficient as it is based on a complete review 
of the claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  

Turning to the merits of the Veteran's claim, the question before 
the Board is whether the Veteran had a pre-existing foot 
disability at the time of service enlistment and, if so, whether 
the disability underwent an increase or was otherwise aggravated 
during service beyond the normal progression of the disease 
process.  If the Veteran did not have a pre-existing disability, 
then the question is whether any current disability is related to 
the two in-service non-traumatic foot problems or otherwise to 
service.   Laposky v. Brown, 4 Vet. App. 331 (1994).    

First, the Board will consider whether the evidence shows that a 
foot disorder clearly and unmistakably pre-existed service.  As 
noted above, a pre-enlistment examination report shows evidence 
of a foot abnormality and service treatment records show two 
notations regarding treatment for the feet.  However, a July 2009 
VA examiner determined there was no foot disability at the time 
of service entrance, and thus, no such disability was aggravated 
by service.  More specifically, the VA examiner noted that the 
records did not show pre-service problems with the bilateral feet 
to indicate a pre-existing condition.  This is supported by the 
September 1978 service treatment record in which the examiner 
indicated that the Veteran did not have pes planus but did have a 
low arch.  As the VA examiner's opinion is deemed probative, the 
Board concludes that the record does not show clear and 
unmistakable evidence that the Veteran's bilateral foot condition 
pre-existed service.  

Therefore, the remaining question is whether the Veteran's 
current bilateral foot disability is directly related to service.  
See Pond, supra.  The Board finds no competent evidence to 
support this contention.  A July 2009 VA examiner stated that, in 
essence, he could only speculate with regard to a medical nexus 
between the Veteran's current foot problems and inservice 
treatment of the feet because there were only two documentations 
of treatment for foot problems in service, indicating unknown 
left foot pain and a right plantar strain.  The VA physician who 
reviewed the file in June 2007 was not able to render an opinion 
as to whether the Veteran's bilateral foot disabilities were 
related to his military service without resort to speculation.  
This statement responded directly to the request for a medical 
opinion.  The examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion because 
it was rendered in the examiner's capacity as a physician 
addressing a medical question.  That a nonspeculative nexus 
opinion is not feasible merely makes the statement non-probative 
as to a negative or affirmative answer to whether the Veteran's 
current bilateral foot disabilities are related to service and 
thus "non-evidence" on that particular question.  See Roberts v. 
West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that 
[a] medical opinion was inconclusive ... does not mean that the 
examination was inadequate."); Perman v. Brown, 5 Vet. App. 237, 
241(1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes "what 
may be characterized as 'non- evidence."') overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  This is not a case where VA failed to ensure that an 
adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon consideration 
of the veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the 
examiner reviewed the evidence of record and could not provide a 
positive or negative opinion as to nexus without resorting to 
speculation.  Because the examiner reviewed all the evidence of 
record in rendering this opinion, and provided a rationale for 
the statement, the examination and "opinion" rendered are not 
inadequate.  The Board must simply rely on other evidence.  In 
this case, however, no other medical nexus opinion was offered or 
identified, and thus, the record shows no competent medical 
evidence of a relationship between the Veteran's current foot 
disabilities and service.  Thus, service connection is not 
warranted.

The Board acknowledges the Veteran's contention that his current 
foot problems are related to service.  However, a lay person is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish pain 
or symptoms, but not establish a medical opinion).  It is true 
that the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, a 
lack of competent evidence relating the Veteran's symptoms to 
service weighs against the Veteran's claim for service 
connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a bilateral foot disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  Thus, the claim must be denied.


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


